INSD Change of Attorney Information (Rev. 2/16)
           Case 1:18-cv-03934-RLY-DML Document 27 Filed 09/04/19 Page 1 of 1 PageID #: 121

                                                  UNITED STATES DISTRICT COURT
                                                              Southern District of Indiana                                                      Submit by E-Mail


                                                                                                                                                 Save for E-Filing

                                                      NOTICE OF CHANGE OF
                                                     ATTORNEY INFORMATION

     TO: THE CLERK OF THE COURT AND ALL OTHER PARTIES

                      I have no pending cases in the District Court for the Southern District of Indiana.

               ✔      I have pending case(s) in the District Court for the Southern District of Indiana.

                                                                          )
                                                                               1:18-cv-03934-RLY-DML
                                                                          )
                                                                               1:19-cv-00589-RLY-TAB
                                                                          )
                                                                               1:19-cv-01549-TWP-DML
                                  Pending Case No(s).1                    )    1:19-cv-01985- JRS-TAB
                                                                          )    1:19-cv-02291-RLY-DLP
                                                                          )
                                                                          )


     Pursuant to Local Rule 5-3, the undersigned counsel notifies the Clerk=s Office of the following changes:

                                                   Previous Information:                                             Current Information:

                        Name: Brandon Eric Tate                                                      Brandon Eric Tate

                Law Firm, Tate & Bowen LLP                                                           Tate Bowen Daugherty Funk Spandau LLC
                 Company,
            and/or Agency:

                                    156 E Market St, Suite 300                                       156 E Market St, Suite 300
                                    Indianapolis, IN 46204                                           Indianapolis, IN 46204
                     Address:



                      Primary
                               brandon.tate@tatebowenlaw.com                                         brandon@tatebowen.com
                       E-mail:

                   Secondary
                   E-mail(s):

                   Telephone
                    Number: 317-296-5294                                                             317-296-5294

                   Facsimile: 317-423-0772                                                            317-423-0772



                    09/03/2019
              Date: ________________                                                                Brandon E. Tate
                                                                                                 s/ ______________________________


     1
         Identify each case in which you have filed a Notice of Appearance and the case is still pending. This Notice must be filed in each pending case.
